Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
			   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
 (1)    A product and a process specially adapted for the manufacture of said
product; or

(3)    A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out
the said process; or
(5)    A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to each PWM period, the shorter width among a high region width and a low region width of each of a plurality of PWM signals is within a prescribed phase range of the PWM period, and for the range outside the prescribed phase range of the PWM period, an A/D converter converts a plurality of driving currents corresponding to a plurality of motors into digital values at different timings.
Group II, claims 6-11, drawn to timing control unit which adjusts a detection timing of a current detection means and a transition timing for generating the respective PWM signals of two or more phases by means of a triangular wave comparison method in which a triangular wave is used as a carrier and a motor driving voltage is used as a modulation wave for a driving control means to apply a desired driving voltage to the respective windings of each of a plurality of motors.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species I: 1-5
Species II: 6-11
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 6.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups l-ll lack unity of invention Claims 1-5 have a special technical feature in which "in each PWM period, the shorter width among a high region width and a low region width of each of a plurality of PWM signals is within a prescribed phase range of the PWM period, and for the range outside the prescribed phase range of the PWM period, an A/D converter converts a 
Claims 6-11 share a common technical feature of a motor control device for controlling a plurality of motors on the basis of a PWM signal with claim 1 classified as invention 1. However, this technical feature is not considered to be a special technical feature, since this technical feature does not make a contribution over the prior art in light of the disclosure of documents 3 and 4. Furthermore, there are no other identical or corresponding special technical features between these inventions.
Moreover, claims 6-11 are not dependent on claim 1. Furthermore, claims 6-11 are not substantially identical or equivalent to any of the claims classified as invention
Claims 6-11 have a specific technical feature of having a "timing control unit which adjusts a detection timing of a current detection means and a transition timing for generating the respective PWM signals of two or more phases by means of a triangular wave comparison method in which a triangular wave is used as a carrier and a motor driving voltage is used as a modulation wave for a driving control means to apply a desired driving voltage to the respective windings of each of a plurality of motors", and is thus classified as invention 2.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2002-272184 A (“Takahito”) (see IDS filed on 18 March 2019). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to an on elected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zoheb Imtiaz whose telephone number is (571)-272-4308. The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571)-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ZOHEB S IMTIAZ/Examiner, Art Unit 2846